DETAILED ACTION
Status of the Application
	Claims 1-7 are pending.
The present application is being examined under the pre-AIA  first to invent provisions. 
A preliminary amendment cancelling claims 8-12 as submitted in a communication filed on 2/8/2022 is acknowledged.
Applicant’s election of Group I, claims 1-7, drawn to an engineered polypeptide having imine reductase activity, as submitted in a communication filed on 2/8/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In a telephone conversation with Ms. Melanie Neely Willis on 2/16/2022, an agreement was reached to amend the first paragraph of the specification, and submit a terminal disclaimer to place the application in condition for allowance.   

Terminal Disclaimer
The terminal disclaimer filed on 2/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (i) US Patent No. 9,822,346, and (ii) any patent granted on Application Number 17/343,058  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/6/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 61/646,100 filed on 05/11/2012.
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 17/002,671 filed on 08/25/2020, 16/655,547 filed on  10/17/2019, 16/391,036 filed on  04/22/2019,  16/195,480 filed on  11/19/2018, 16/054,843 filed on  08/03/2018, 15/899,834 filed on  02/20/2018, 15/792,446 filed on  10/24/2017,  15/710,462 filed on  09/20/2017, 15/605,061 filed on  05/25/2017,  15/286,900 filed on  10/06/2016, 15/048,887 filed on  02/19/2016, 14/887,943 filed on  10/20/2015, and 13/890,944 filed on  05/09/2013.

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Ms. Melanie Neely Willis on 2/16/2022.
Please replace the first paragraph of the specification as follows:

[0001] The present application is a continuation of US Pat. Appln. Ser. No. 17/002,671, filed on August 25, 2020, now US Pat. No. 10,947,572, which is a continuation of US Pat. Appln. Ser. No. 16/655,547, filed on October 17, 2019, now US Pat. No. 10,787,689 which is a continuation of US Pat. Appln. Ser. No. 16/391,036, filed on April 22, 2019, now US Pat. No. 10,494,656, which is a continuation of US Pat. Appln. Ser. No. 16/195,480, filed on November 19, 2018, now US Pat. No. 10,308,966, which is a divisional of US Pat. Appln. Ser. No. 16/054,843, filed on August 3, 2018, now US Pat. No. 10,160,983, which is a Continuation of co-pending US Pat. Appln. Ser. No. 15/899,834, filed on February 20, 2018, now US Pat. No. 10,066,250, which is a Continuation of US Pat. Appln. Ser. No. 15/792,446, filed October 24, 2017, now US Pat. No. .

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses proteins with imine reductase activity, the Examiner has found no teaching or suggestion in the prior art of variants of the polypeptide of SEQ ID NO: 2 that have an amino acid substitution at the position corresponding to position 111 of the polypeptide of SEQ ID NO: 2.  Therefore, claims 1-7, directed to an imine reductase that has at least 90% sequence identity to the polypeptide of SEQ ID NO: 2, wherein said imine reductase comprises a substitution at the position corresponding to position 111 of the polypeptide of SEQ ID NO: 2, are allowable over the prior art of record.
While the instant claims would raise obviousness-type double patenting issues with claims of copending Application 17/343,058 and claims of US Patent No. 9,822,346, Applicant has filed a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,822,346, and any patent granted on Application Number 17/343,058.  As such, any obviousness-type double patenting issues have been obviated by the submission of this terminal disclaimer.

Conclusion
Claims 1-7 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.




/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
February 18, 2022